RESOLUCIÓN
A la anterior solicitud de revisión se determinó un no ha lugar. La caída de la demandante recurrente Sra. Benilde Torres Rivera, per se, no implica que la recurrida, González Padín & Co., Inc., fuera negligente. Conforme la sentencia del foro de instancia, no se desfiló prueba creíble de la exis-*657tencia de defecto alguno. El recurso de revisión no logra persuadir la corrección de esa sentencia.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió un voto explicativo. El Juez Asociado Señor Rebollo López emitió un voto explicativo. El Juez Asociado Señor Alonso Alonso emitió un voto particular de conformidad, al cual se unió el Juez Asociado Señor Fuster Berlingeri. La Juez Asociada Señora Naveira de Rodón limitaría el dictamen del Tribunal a un no ha lugar.
(Fdo.) Francisco R. Agrait Liado Secretario General
Voto explicativo del
Juez Asociado Señor Negrón García.
HH
El Art. 4(c) de la Ley Núm. 11 de 2 de junio de 1993 (4 L.P.R.A. see. 121), nos manda a explicar las razones para denegar las solicitudes de revisión discrecional. Nadie cuestiona la prerrogativa de la Asamblea Legislativa, como alternativa, para reinstalar plenamente el derecho de ape-lación en todo caso civil. Tampoco que ello, por imperativo, implicaría seguir una serie de trámites, incluso tener que resolverlos por sentencia u opinión fundamentada (explicada).
Frente a esta realidad, el mandato aludido, ¿choca contra nuestra facultad constitucional de adoptar reglas de funcionamiento? Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1. ¿Incide de verdad en la independencia del Poder Judicial? ¿Es sólo directivo?
*658HH I — i
No consideramos propio anticipar a destiempo y en el vacío criterios constitucionales. Por el momento, basta re-cordar que el exponer ahora las razones para nuestras de-negatorias, es un derecho de origen estatutario que perte-nece a las partes que tocan a nuestras puertas. Antes de la Ley Núm. 11, supra, no existía este derecho. Una vez así reconocido, quaere si forma parte del debido proceso de ley.
Y como señaló el Juez Presidente Señor Andréu García el 27 de abril de 1993 —en su comparecencia ante la Cá-mara de Representantes— no existe impedimento alguno para hacerlo. Informe de la Comisión de Gobierno de la Camara de Representantes, P. de la C. 382 de 5 de mayo de 1993, 12ma Asamblea Legislativa, Ira Sesión Ordinaria, pág. 41.
Voto particular explicativo emitido por el
Juez Asociado Se-ñor Rebollo López.
Aun cuando, naturalmente, reconocemos y respetamos el derecho de cualquiera de los compañeros Jueces a expre-sar lo que a bien tengan sobre un asunto en particular, somos del criterio que ello debe hacerse únicamente en si-tuaciones en que existe un “caso y controversia”. Véase E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
Es por ello que, a nuestra manera de ver las cosas, las expresiones del compañero Juez Alonso Alonso —las cuales suscribe el Juez Asociado Señor Fuster Berlingeri— sobre la validez de la disposición de la Ley Núm. 11 de 2 de junio de 1993 (4 L.P.R.A. secs. 1-2, 35, 37, 61, 121, 231 y 301), que establece que este Tribunal deberá exponer las razo-nes, o fundamentos, que motivan la denegatoria de las so-licitudes de revisión en casos civiles, son unas hechas a destiempo e innecesarias por cuanto no existe en este mo-*659mentó ante el Tribunal planteamiento o controversia al-guna al respecto-, razón por la cual no consideramos proce-dente, en este momento, emitir criterio, vinculante y final, referente a este asunto.
Ahora bien, resulta verdadera y realmente imposible “cruzarnos de brazos” y permanecer en silencio ante unas expresiones y fundamentos tan equivocados; posición que, de no ser refutada, puede ser malinterpretada como correcta. Es por ello que, a riesgo de poder ser igualmente criticados, hemos considerado necesario expresar las razo-nes por las cuales consideramos totalmente errados los fundamentos que aducen estos dos (2) integrantes del Tribunal en apoyo de la firme posición que hoy asumen res-pecto a esta cuestión.
HH
Una somera lectura de la ponencia del Juez Alonso Alonso, que suscribe el Juez Fuster Berlingeri, revela que son dos (2) los fundamentos que, de manera principal, adu-cen éstos en apoyo de la posición de que la mencionada disposición estatutaria sería inconstitucional de ser inter-pretada como que es de carácter “mandatorio”. Ajuicio de éstos, en primer lugar, la referida disposición de ley im-pone “una condición sobre el proceso decisorio” del Tribunal Supremo de Puerto Rico, cuya facultad para interpre-tar la Constitución y las leyes del Estado Libre Asociado de Puerto Rico, y para decidir controversias al amparo de las mismas, es una suprema y plena que no puede estar sujeta a cortapisas estatutarias; razón por la cual, conforme al criterio de los dos (2) mencionados Jueces, la citada dispo-sición legal interfiere con la “independencia del poder judicial”.
Dicha conclusión es totalmente errónea; ello en vista del hecho de que la disposición en controversia lo único que hace es establecer un requisito de forma. Esto es, la misma *660no establece cuáles deben ser los criterios a ser utilizados por el Tribunal en la expedición o denegación de un recurso de revisión como tampoco establece cómo debe ser, o lle-varse a cabo, el proceso decisorio del Tribunal. En otras palabras, el Tribunal continúa teniendo la libertad abso-luta para llegar a las conclusiones que en derecho y justicia entienda procedentes y para decidir la forma y manera en que llega a dichas conclusiones. La independencia y volun-tariedad del poder decisorio del Tribunal quedan inalteradas. Lo que la Asamblea Legislativa ha establecido es un formato mediante el cual el Tribunal transmite el resultado al que de forma libre y voluntaria ha llegado.
En este aspecto, no puede perderse de vista la máxima a los efectos de que “el que puede lo más, puede lo menos”. La Asamblea Legislativa tiene el poder y facultad incues-tionable de establecer el derecho de apelación en casos civiles. Si así lo hiciera, el Tribunal vendría obligado a resolver el caso en los méritos mediante la emisión de una sentencia escrita, en la cüal tiene que explicar los funda-mentos para la decisión emitida. La Legislatura fue del criterio que ello no era necesario; que era suficiente con que el Tribunal explicara, en la forma que entendiera pro-cedente, su denegatoria para expedir el recurso de revisión. Ello, ciertamente, no atenta contra la independencia del Poder Judicial por cuanto no interfiere o afecta, de forma alguna, el proceso decisorio de los integrantes del Tribunal; éstos meramente tienen que plasmar por escrito los funda-mentos que tuvieron para denegar el recurso radicado.
rH hH
Señalan, en segundo término, los Jueces Alonso y Fuster que el requisito en controversia interfiere con la facultad, constitucional y exclusiva, del Tribunal Supremo para adoptar reglas para su “funcionamiento”. Añaden que el “no ha lugar” “forma parte inherente y va al corazón *661mismo del proceso decisorio” del Tribunal. (Énfasis suprimido.) Voto particular de conformidad del Juez Aso-ciado Señor Alonso Alonso, pág. 664.
La facultad del Tribunal a la que hacen referencia los mencionados magistrados tiene “su origen” en las disposi-ciones de la See. 4 del Art. V de nuestra Constitución, la cual dispone que el “el Tribunal Supremo funcionará bajo reglas de su propia adopción”. (Énfasis suplido.) L.P.R.A., Tomo 1, ed. 1982, pág. 356.
En relación con dicha disposición constitucional, la Co-misión de la Rama Judicial de la Convención Constitu-yente señaló —el cual señalamiento constituye el “único historial” de la misma— que la referida disposición
...concede al Tribunal Supremo la facultad ... de funcionar bajo reglas de su propia adopción en tribunal pleno o dividido en salas. No importa el número de jueces de que se componga una sala, todas las decisiones del Tribunal Supremo habrán de adoptarse por mayoría de todos los miembros hábiles, dentro y fuera de la sala, para entender en la causa. Esto se aplica tam-bién cuando el Tribunal funciona en pleno. (Énfasis suplido.)(1)
De lo anteriormente transcrito se desprende, con meri-diana claridad, que la citada Sec. 4 del Art. V de la Cons-titución, al utilizar el vocablo “funcionará”, se refiere pro-piamente a la forma y manera en que los integrantes del Tribunal colectivamente han de llevar a cabo su función adjudicadora interna.
Esa prerrogativa constitucional de determinar, me-diante reglas de su propia adopción, su función adjudica-tiva interna no es afectada en forma alguna por la exigen-cia estatutaria de que el producto de esa función o labor deba ser comunicado a las partes siguiendo determinado formato-, ello en vista del hecho incuestionable de que el requisito de explicar lo resuelto es uno que opera con pos-terioridad al ejercicio del poder decisorio.
*662No le puede asistir la razón, en consecuencia, a aquel que sostiene que el no ha lugar “forma parte inherente y va al corazón mismo del proceso decisorio”. Voto particular de conformidad, pág. 664. El “no ha lugar” es meramente un mecanismo que utiliza el Tribunal para comunicar a las partes el resultado o producto de la función adjudicadora ya concluida y al cual llegó de forma libre, objetiva e inde-pendiente conforme lo establecido por las reglas para el funcionamiento interno que el Tribunal adoptó.
HH H-i H-1
Por último, y aun cuando entendemos el temor de algu-nos de que la referida disposición de ley —aun cuando real-mente inofensiva— pueda representar el inicio de una ten-dencia de intromisión por parte de las otras dos (2) Ramas de Gobierno en los asuntos de la Rama Judicial, rechaza-mos dicha preocupación. El Tribunal Supremo de Puerto Rico, como último y máximo intérprete de la Constitución y de las leyes del Estado Libre Asociado de Puerto Rico, siempre estará en posición de impedir cualquier intento de las ramas políticas del Gobierno de inmiscuirse en el ám-bito y prerrogativas de la Rama Judicial mediante una ac-ción que en efecto constituya una intromisión o interferen-cia indebida con la independencia del Poder Judicial o con las prerrogativas y funciones constitucionales de este Tribunal. Ese, no debe haber la menor duda, es nuestro compromiso personal e inquebrantable.
Somos del criterio, en conclusión, que el requisito de forma de tener que explicar nuestras decisiones a las par-tes no constituye interferencia indebida e impropia con nuestra independencia de criterio y poder decisorio. Por el contrario, el mismo ayuda a mejorar la imagen de este Tribunal ante nuestros conciudadanos.

(1) Informe de la Comisión de la Rama Judicial a la Comisión Constituyente, 4 Diario de Sesiones de la Convención Constituyente 2612 (1951).